FILE COPY




                              Court of Appeals
                   Twelfth Court of Appeals District at Tyler

                                   BILL OF COSTS
                          Court of Appeals No. 12-14-00134-CV

                                 Trial Court No. 2012-1842-A

American Idol, General, LP d/b/a The REO, and Randy Hanson a/k/a Randall
Hanson

Vs.

Pither Plumbing Co., Inc.
DOCUMENTS FILED                          AMOUNT      FEE PAID BY
Motion fee                                  $10.00   Tammy Williams
Supplemental clerk's record                 $67.00   T. JOHN WARD JR.
Motion fee                                  $10.00   Ken W Good
Motion fee                                  $10.00   Ken W Good
Reporter's record                          $215.00   Moran Law Firm
Clerk's record                             $256.00   MORAN LAW FIRM
Required Texas.gov efiling fee              $20.00   Moran Law Firm
Indigent                                    $25.00   Moran Law Firm
Filing                                     $100.00   Moran Law Firm
Supreme Court chapter 51 fee                $50.00   Moran Law Firm
TOTAL:                                     $763.00

I, Cathy S. Lusk, Clerk of the Court of Appeals, Twelfth Court of Appeals District at Tyler,
Texas, certify that the above copy of the Bill of Costs is true and correct. GIVEN UNDER MY
HAND AND SEAL OF SAID COURT, at Tyler, this 10th day of July 2015, A.D.

                                               CATHY LUSK, CLERK


                                               By:_____________________________
                                                  Katrina McClenny, Chief Deputy Clerk